Citation Nr: 0637752	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1945, from June 1947 to January 1956, and from August 1957 to 
October 1969.  He died on April [redacted], 1982.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued in 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which found 
that no new and material evidence has been received to reopen 
the appellant's claim for service connection for the 
veteran's cause of death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

In February 1999, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).  
Presently, the appellant is seeking to reopen her previously 
denied claim for service connection for the cause of the 
veteran's death, but has not received notice informing her of 
the bases upon which her prior claim was denied as required 
under the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating and an effective date, if service 
connection is granted on appeal. 

The duty to assist includes obtaining medical records when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The Board observes, 
however, that where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  In the present case, VA 
has made several attempts to locate the veteran's missing 
medical records, and has been informed repeatedly that the 
records are unavailable.  The appellant should be advised of 
this fact, the efforts VA made to obtain the records, and any 
other information required by the provisions of 38 C.F.R. § 
3.159(e) (2006).

On remand, VA must provide the appellant with notice which 
explains why her previous claim to reopen was denied and the 
type of evidence needed to establish an initial disability 
rating and an effective date if service connection is granted 
on appeal, and informs the appellant of VA's efforts to 
obtain the veteran's missing medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), (2) informs the appellant of the 
bases upon which her prior claim was 
denied and the evidence necessary to 
reopen the claim under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and (3) informs the appellant of the VA's 
efforts to obtain the veteran's missing 
medical records, the results of these 
efforts, and any other information 
required by the provisions of 38 C.F.R. § 
3.159(e).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


